El Juez Aso ciabo Señor Wole,
emitió la opinión del tribunal.
José García Donis fné convicto del delito de vender pan falto de peso. El pan fné vendido en realidad por nn agente del apelante, a quien también se acusó de complicidad, pero quien fué absuelto fundado en que solamente era un mero em-pleado. En efecto se señala error porque la prueba presen-tada sobre la agencia era prueba de referencia; que no se probó la agencia y en general que la prueba no era suficiente para condenar.
Leandro Monje, inspector de pesas y medidas, manifestó en el examen directo que tomó el pan falto de peso de un carro del acusado que estaba a cargo del agente. Durante la repregunta, sin especificación alguna, admitió que esa información procedía del agente. Entonces, también sin especificación alguna, el acusado solicitó la eliminación. El fiscal entonces inició el examen redirecto del testigo y obtuvo de éste algunos detalles respecto al color del carro, la forma en que estaba envuelto el pan y que la envoltura llevaba el nombre de José García Donis. Nuevamente sin especificar la prueba en sí a que objetaba, el acusado solicitó la eliminación fundado en que el testigo declaraba por información recibida de un tercero.
Creemos que la objeción debe declararse sin lugar por falta de la debida especificación. Igualmente convenimos con el fiscal en que si no se presenta la debida objeción, prueba de referencia puede ser admitida y considerada. Pueblo v. Díaz, 19 D.P.R. 520; Pueblo v. Silva, 17 D.P.R. 607; Falero v. Falero, 15 D.P.R. 118. La corte siempre tiene discreción.
Además, cuando se prueba suficientemente que el agente actúa siguiendo intruceiones o en ciertos casos dentro *446de las atribuciones de su empleo, su declaración puede ser admitida. Oller v. State, 123 S. W. 1116; 16 C. J. 123.
La prueba de la agencia y de la culpabilidad del acusado, además de la admisión del agente, fué al efecto de que cada envoltura tenía un rótulo que decía José García Donis.
El apelante sostiene que tal vez exista otra persona con el nombre de José García Donis. Según el inciso 25 del artículo 102 de la Ley de Evidencia, es una presunción controvertible la de “identidad de persona, de la identidad de nom-bre.” En el presente caso no hubo refutación alguna a ese respecto.
Bajo las circuntancias expuestas, la relación del acusado quedó suficientemente establecida, y la sentencia apelada debe ser confirmada.